DETAILED ACTION

The amendments filed on 11/22/2022 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 9 depends on a canceled claim 8.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 9-13, 15, 17-20, 22-24 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ocequeda et al. (US 20190323335).

Regarding claims 1, 11,18, and 24, Ocequeda discloses a method of detecting a mud motor stall (abstract) on a drill string (180) with mud motor (190), comprising: using one or more drilling sensors to obtain real-time drilling parameter data ( abstract discloses detecting mud motor stall through the acquisition of sensor data, fig 1 shows the drill string system used to detect mud stalls, fig 2 shows the computing system with processors used to acquire and analyze downhole data to determine if a motor stall has occurred, [0002] discloses that the detection is done real-time); using one or more stall detectors (115, 150, 170, 185) to perform a first stall detection operation comprising: determining, based on the real-time drilling parameter data (abstract discloses the data from sensors to determine if a mud motor has stalled), that a potential mud motor stall has occurred (abstract discloses the use of sensors , [0042], fig 10, step 1004, [0075]); and using the one or more stall detectors to perform a second stall detection operation comprising: generating, based on the real-time drilling parameter data associated with the potential mud motor stall, one or more signatures of the potential mud motor stall data using the drilling parameter data (abstract, [0051] discloses the use of drilling data including flow rate, torque , RPM to detect mud motor stall, also see fig 10, step 1006, [0076]), comparing the one or more signatures to one or more stored signatures to stored mud motor stall data associated with one or more mud motor stalls (abstract discloses comparing the detector data to a threshold), wherein the potential mud motor stall data is based on the drilling parameter data (abstract, [0051] discloses the use of drilling data including flow rate, torque , RPM to detect mud motor stall, also see fig 10, step 1006, [0076]); and based on the comparison, determining whether the potential mud motor stall is a mud motor stall (abstract, fig 3, step 340, [0051]-[0053] discloses determining the stall based on whether the stall index is greater than a motor stall threshold, also see fig 10, step 1006, [0076]), and in response to the determining that the potential mud motor stall is a mud motor stall, adjusting one or more drilling parameter setpoints associated with one or more drilling parameters (fig 3 step 360, [0064], abstract).

Regarding claims 2, 12, and 19,  Ocequeda further discloses that determining that the potential mud motor stall has occurred comprises: determining, based on the drilling parameter data, a rate of change of one or more drilling parameters (fig 3, step 340, [0051]); comparing the rate of change of the one or more drilling parameters to a threshold rate of change (abstract, [0054] shows that the stall index is calculated using the rate of change of the sensor data); and based on the comparison of the rate of change of the one or more drilling parameters to the threshold rate of change, determining that the potential mud motor stall has occurred (abstract, fig 3, step 340, [0051]-[0053] discloses determining the stall based on whether the stall index is greater than a motor stall threshold).

Regarding claims 3, 13, and 20 Ocequeda further discloses generating the potential mud motor stall data using the drilling parameter data, and wherein generating the potential mud motor stall data comprises: filtering processed measurements of one or more drilling parameters by: identifying change points in the processed measurements (fig 4 shows the identification of data shown in interval 412 in order to determine whether motor has stalled or not); and eliminating the processed measurements lying outside of a range defined by the change points ([0067] discloses the use of data located in interval 412 to determine if motor has stalled); and using the filtered processed measurements to generate the potential mud motor stall data ([0067] discloses the use of data located in interval 412 to determine if motor has stalled).


Regarding claims 5, 15, and 22,  Ocequeda further discloses comparing the potential mud motor stall data to the stored mud motor stall data comprises comparing the one or more signatures of the potential mud motor stall to one or more stored signatures of the one or more mud motor stalls, wherein the one or more stored signatures are generated from the stored mud motor stall data ([0051]-[0053] discloses the use of a stall index which represents a signature of the mud motor stall, and the comparison of the stall index with a threshold index which obtained by the analysis of identified motor stalls). 

Regarding claim 9, Ocequeda further discloses before adjusting the one or more drilling parameter setpoints, determining a severity of the mud motor stall based on one or more of: one or more of minimum and maximum values of one or more drilling parameters during the mud motor stall; a rate of change of one or more drilling parameters during the mud motor stall (fig 5 shows the use of graphical display of drilling parameters that gives an indication of the severity of the stall based on the max , min , and rate of change values observed through the graph); and an amount by which one or more operational thresholds of a mud motor were exceeded during the mud motor stall, wherein the adjusting is based on the determined severity of the mud motor stall ([0064] discloses that the use of corrective action in the form of unwinding of top drive torque below a threshold, this action is dependent on the severity of the mud motor stall ).

Regarding claims 10, 17, and 23, Ocequeda further discloses generating a notification or initiating an alarm in response to one or more of: determining that the potential mud motor stall has occurred; and determining that the potential mud motor stall is a mud motor stall (abstract, [0086] discloses triggering of a notification such that the particular activity may be driven by a user).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ocequeda et al. (US 20190323335) as applied to claim 5 above, and further in view of Ringer (US 20180023382)

Regarding claim 6, Ocequeda further discloses that the one or more signatures of the potential mud motor stall to the one or more stored signatures of the one or more mud motor stalls comprises using analysis to determine one or more distances between the one or more signatures of the potential mud motor stall and the one or more stored signatures of the one or more mud motor stalls ([0051]-[0053] discloses analyzing identified motor stalls to determine the motor stall threshold, and using the motor stall threshold to identify potential stalls).
Ocequeda is silent regarding the use of dynamic time warping analysis as a way of determining the stall index threshold. 
Ocequeda and Ringer both disclose similar drilling data analysis. Ringer teaches the use of Dynamic Time warping as a way of analyzing drilling data ([0066]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Ocequeda and Ringer before him or her, to modify the method disclosed by Ocequeda to include the use of Dynamic Time warping as taught by Ringer in order to provide optimal data analysis capabilities. 





Response to Arguments

Applicant's arguments filed on 11/22/2022 have been fully considered but they are not persuasive. 
Applicant states that paragraph [0076] fails to describe “determining that the potential mud motor stall is a mud motor stall”. The Examiner respectfully disagrees. It is also important to note that as shown in Ocequeda fig 10, method 1000 represent a closed loop system that uses previous data to improve the identification of future motor stall as show in the arrow going from step 1010 back to step 1002. Similarly, method 300 of Ocequeda is repeated throughout the drilling process as shown in fig 3 with the arrow going from step 370 back to step 340.  As result,  there is a large amount of stall detection operations are performed during the drilling process and the data from previous iteration are compared to current iteration to determine whether a motor has stalled (see figs 3 and 10). The independent claims will require more structure to overcome the current rejection. 



Allowable Subject Matter

Claim 7 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        
12/12/2022